Case 1:18-cv-05398-DLI-VMS Document 68-3 Filed 02/12/21 Page 1 of 4 PageID #: 1960




                EXHIBIT C
        2/11/2021                                                                    After filing election suits, pro-Trump lawyer L. Lin Wood is asked to undergo mental health evaluation




Case 1:18-cv-05398-DLI-VMS Document 68-3 Filed 02/12/21 Page 2 of 4 PageID #: 1961




                           Home / Daily News / After ling election suits, pro-Trump lawyer…


                   CLIENT PROTECTION


                   After ling election suits, pro-Trump lawyer L. Lin
                   Wood is asked to undergo mental health evaluation
                   BY DEBRA CASSENS WEISS (HTTPS://WWW.ABAJOURNAL.COM/AUTHORS/4/)
                   FEBRUARY 1, 2021, 11:31 AM CST
                                  Like 1.4K                              Share           Tweet          Share


                   The State Bar of Georgia has asked lawyer L. Lin Wood Jr., a supporter of former President
                   Donald Trump, to take a mental health examination after he got kicked off a defamation case for
                   “surprising incompetence” in election litigation.
                   Wood said on the Telegram app that he will decline any request for an exam, report Law360
                   (https://www.law360.com/legalethics/articles/1350164/trump-ally-atty-lin-wood-says-no-to-mental-health-exam), Reuters
                   (https://today.westlaw.com/Document/I7f83efa0625411eb9744eda26755f000/View/FullText.html?
                   transitionType=CategoryPageItem&contextData=(sc.Default)&firstPage=true),                                              Above the Law
                   (https://abovethelaw.com/2021/01/you-oughtta-have-your-head-examined-ga-bar-tells-lin-wood-or-else/?rf=1)                                                    and the Atlanta
                   Journal-Constitution (https://www.ajc.com/news/pro-trump-attorney-lin-wood-refuses-bars-order-to-undergo-psychiatric-
                   exam/C2CQFQMB7NGX7DRU7SXJEDP544/).

                   The Georgia bar confirmed to Reuters and the Atlanta Journal-Constitution that Wood had
                   been asked to take the exam. The state bar is investigating two complaints against Wood,
                   according to the Atlanta Journal-Constitution.
                   Georgia bar general counsel Paula Frederick told the Atlanta Journal-Constitution that Wood is
                   being investigated under a rule that addresses lawyers’ incapacity from mental illness, alcoholism
                   or other substance abuse. The rule authorizes the bar to order medical or psychiatric evaluations
                   and treatment when a lawyer may be impaired or incapacitated, she said.

        https://www.abajournal.com/news/article/after-filing-election-suits-pro-trump-lawyer-l.-lin-wood-is-asked-to-undergo-mental-health-evaluation                                             1/3
        2/11/2021                                                                    After filing election suits, pro-Trump lawyer L. Lin Wood is asked to undergo mental health evaluation



                                                                                                                                           Wood told the Atlanta Journal-
                                                                                                                                           Constitution that he had not had any
                                                                                                                                           alcohol in eight years, and his own
                                                                                                                                           doctors have concluded that he is of
                                                                                                                                           sound mind. He made the same point in
                                                                                                                                           a statement posted on Twitter
                                                                                                                                           (https://twitter.com/parlertakes/status/13549625485384

Case 1:18-cv-05398-DLI-VMS Document 68-3 Filed 02/12/21 Page 3 of 4 PageID #: 1962
                                                                                                                                           13062?
                                                                                                                                           ref_src=twsrc%5Etfw%7Ctwcamp%5Etweetembed%7Ct
                                                                                                                                           wterm%5E1354962548538413062%7Ctwgr%5E%7Ctwco
                                                                                                                                           n%5Es1_&ref_url=https%3A%2F%2Fabovethelaw.com%2
                                                                                                                                           F2021%2F01%2Fyou-oughtta-have-your-head-
                                                                                                                                                                         by
                                                                                                                                           examined-ga-bar-tells-lin-wood-or-else%2F)
                                                                                                                                           another user. Wood has been kicked off
                                                                                                                                           the site.
                                                                                              “My mind is sound,” Wood said in the
                                                                                              statement. “I have broken no rules. I
                                                                                              asked what I had done wrong. I was
                   L. Lin Wood Jr. in March 2020. Photo by Joyce N. Boghosian only told it was about my social media
                                                                                              comments. My speech.”
                   via Wikimedia Commons
                   (https://commons.wikimedia.org/wiki/File:President_Donald_Trump_and_Lin_Wo
                                                                                              Judge Craig Karsnitz of the Superior
                                                                                              Court of Delaware had cited Wood’s
                   od.jpg).
                                                                                              tweets when he tossed him from the
                                                                                              defamation case, but he said he was
                   basing his decision of his problematic lawsuits.
                   One of Wood’s tweets had called for the arrest and execution of then-Vice President Mike
                   Pence, Karsnitz said. Law360 cited other tweets, including one that said Hillary Clinton tried to
                   orchestrate the murder of federal judges and another that claimed U.S. Supreme Court Chief
                   Justice John G. Roberts Jr. had ties to pedophilia.
                   Wood’s former law partners filed a suit over the breakup of their firm claiming that Wood
                   began acting erratically in 2019, according to a December story (https://lawandcrime.com/2020-election/lin-
                   woods-ex-law-partners-claim-he-was-taped-admitting-to-assaults-asserting-he-may-be-christ-coming-back-for-second-time/) by
                   Law & Crime. The suit alleged that Wood has said he might be “Christ coming back for a second
                   time.”
                   Wood told the Atlanta Journal-Constitution that his public statements are “rhetorical
                   hyperbole.”


        https://www.abajournal.com/news/article/after-filing-election-suits-pro-trump-lawyer-l.-lin-wood-is-asked-to-undergo-mental-health-evaluation                                               2/3
        2/11/2021                                                                    After filing election suits, pro-Trump lawyer L. Lin Wood is asked to undergo mental health evaluation



                   Karsnitz said Wood (https://www.abajournal.com/news/article/pro-trump-lawyer-is-tossed-from-defamation-case-for-
                   mendacity-and-surprising-incompetence) was party to an election lawsuit in Georgia that was found to have
                   no basis in law or fact, and he had worked on a Wisconsin case in which the pleadings were
                   “riddled with errors.” Detroit is seeking sanctions (https://www.abajournal.com/news/article/election-lawyers-say-
                   they-cant-be-sanctioned-if-they-signed-documents-in-typewritten-form) against Wood and lawyer Sidney Powell for
                   Michigan election litigation.
                   In the Georgia litigation, Wood’s verification paragraph said the suit
                                                                                             was filed “under plenty
                   (https://www.abajournal.com/news/article/oops-lawyer-files-election-suit-under-plenty-of-perjury)
Case 1:18-cv-05398-DLI-VMS Document 68-3 Filed 02/12/21 Page 4 of 4 PageID #: 1963




                   of perjury” instead of “under penalty of perjury.” The typo was later corrected.

                        Give us feedback, share a story tip or update, or report an error.




                                                                                     Copyright 2021 American Bar Association. All rights reserved.




        https://www.abajournal.com/news/article/after-filing-election-suits-pro-trump-lawyer-l.-lin-wood-is-asked-to-undergo-mental-health-evaluation                                         3/3
